DETAILED ACTION

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statements (IDS) submitted on 9/24/2019 have been considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a settlement apparatus configured to perform settlement in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-10, is directed to a machine. Additionally, the method, as claimed in claim 11-19, is directed to a process. Furthermore, the mobile device, as claimed in claim 20, is directed to an apparatus.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of managing lists of commodities. Specifically, representative claim 1 recites the abstract idea of: 
perform registration of one or more commodities to be purchased, and 
display a first list of the registered commodities, 
transmit to another user a request for a second list of one or more commodities registered by said another user, 
upon receipt of the second list, determine whether a first commodity included in the second list is also included in the first list, and 
upon determining that the first commodity is included in the first list, update the displayed first list such that the first commodity is distinguished from the other commodities included in the first list.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of managing lists of commodities, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because managing lists of commodities is a commercial or legal interaction because it is a sales activity. Additionally, managing lists of commodities, as claimed, occurs between at least two entities. Therefore, the claimed invention also recites managing interactions between people. 
Additionally, the recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, registering commodities, viewing a list of commodities, requesting a list of commodities, determining whether a first commodity is included in a second list, and distinguishing a commodity are all types of observation or evaluation. 
Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as a plurality of mobile terminals each comprising a display, a network interface, and a processor. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of managing lists of commodities occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of managing lists of commodities and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-10 do not aid in the eligibility of independent claim 1. For example, claims 2-9 merely further define the abstract limitations of claim 1. 
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recited in independent claim 1: a screen (claim 2), a settlement apparatus (claim 7), a user interface (claim 8), and a shopping cart (claims 9 & 10). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Dependent claims 3-6 do not recite additional elements supplemental those recited in claim 1. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1. 
Thus, dependent claims 2-9 are also ineligible. 
Independent claims 11 and 20 recite the same abstract idea recited in representative claim 1. Independent claim 11 recites the additional element of a plurality of mobile terminals. Independent claim 20 recites the additional element of an input device. The additional elements in independent claims 11 and 20 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1. 
Similarly, the dependent claims 12-19 do not recite additional elements supplemental those recited in claims 2-9. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 2-9, respectively. 
Thus, dependent claims 12-19 are also ineligible. 



	


	 


	
	


	
	




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0228044 A1 (hereinafter Bednarek).

Regarding claim 1, Bednarek discloses a shopping support system comprising: 
a plurality of mobile terminals each comprising: 
a display (Bednarek, see at least: Fig. 1, Fig. 2, [0124]-[0126]), 
a network interface (Bednarek, see at least: Fig. 1, Fig. 2, [0124]-[0126]), and 
a processor (Bednarek, see at least: Fig. 1, Fig. 2, [0124]-[0126]) configured to 
perform registration of one or more commodities to be purchased (Bednarek, see at least: [0080] discloses “the user can use the APP to create the list by selecting items to add to the list.” [0081] discloses “Alexis creates a list by, for example, using the APP running on a computer to enter 'MILK' into the new item field…later, Alexis uses her smart phone to add COKE ZERO to her list by scanning the bar code of a can of COKE ZERO.”), and 
control the display to display a first list of the registered commodities (Bednarek, see at least: [0085] discloses “the APP allows each user to view both their individual lists and the consolidated group lists of groups that they are members of.”), 
wherein the processor is further configured to 
control the network interface to transmit to another mobile terminal a request for a second list of one or more commodities registered by said another mobile terminal (Bednarek, see at least: [0049] discloses “group list may be generated on demand (e.g.,…upon request by a user).” [0063] discloses “the polling engine 165 can be used to send requests to users to create lists.” [0087] discloses “the user (Bella) could invite other members of the household to add any 'last minute' items to their order list…by using the polling engine 165 to alert [i.e., request] other household members that she is about to go grocery shopping…and prompt the other household members to add any items they'd like to lists that will then be added to the consolidated group list.” [0097] discloses “the user could invite other affiliate members (e.g., other members of the household) to add their order list to a consolidated order list by using the polling engine 165 to alert other members…and prompt the other affiliate users to add any items they'd like to lists that will then be added to the consolidate group list.” [0194] discloses “prompts users to create a list in response” to a polling request.), 
upon receipt of the second list, determine whether a first commodity included in the second list is also included in the first list (Bednarek, see at least: [0167] discloses “when the household list is generated by combining the lists of all household members, the deduplication engine 170 will detect duplicate list items for 'toothbrush' and 'paper towel'.” See also, [0168]-[0169]), and 
upon determining that the first commodity is included in the first list, control the display to update the displayed first list such that the first commodity is distinguished from the other commodities included in the first list (Bednarek, see at least: [0167] discloses “deduplication engine 170 includes a 'confirm duplicate' functionality, that…prompts a user to confirm the addition or deletion of duplication list items.”).  

Regarding claim 2, Bednarek discloses the limitations of claim 1, as described above. Bednarek further discloses: 
upon receipt of a request for the commodities registered thereby from another mobile terminal, control the display to display a screen on which an input for accepting the request is received (Bednarek, see at least: [0063] discloses “the polling engine 165 can be used to send requests to users to create lists.” [0081], [0082], & [0083] discloses each user adding items to their individual lists. [0087] discloses “the user (Bella) could invite other members of the household to add any 'last minute' items to their order list…by using the polling engine 165 to alert [i.e., request] other household members that she is about to go grocery shopping…and prompt the other household members to add any items they'd like to lists that will then be added to the consolidated group list.” Examiner note: since each user has created lists of items in response to request to create an item list, each user has accepted the request to transmit lists), and 
upon acceptance of the request, transmit the first list to said another mobile terminal (Bednarek, see at least: [0085] discloses viewing of a consolidated group list. Examiner note: the consolidated list is interpreted to be a transmitted list.).  

Regarding claim 3, Bednarek discloses the limitations of claim 2, as described above. Bednarek further discloses wherein the processor is further configured to: after the first list is transmitted, upon further registration of one or more commodities, update the first list and transmit the updated first list to said another mobile terminal (Bednarek, see at least: [0063] discloses “the polling engine 165 can be used to send requests to users to create lists.” [0085] discloses a display of a consolidated group list. Examiner note: the consolidated list is interpreted to be an updated list because it has been modified based on items included on individual lists.).  

Regarding claim 4, Bednarek discloses the limitations of claim 1, as described above. Bednarek further discloses: 
upon further receipt of a third list of one or more commodities registered by said another mobile terminal, determine whether a second commodity included in the third list is also included in the first list, (Bednarek, see at least: [0049] discloses “group list may be generated on demand (e.g.,…upon request by a user).” [0063] discloses “the polling engine 165 can be used to send requests to users to create lists.” [0167] discloses “when the household list is generated by combining the lists of all household members, the deduplication engine 170 will detect duplicate list items for 'toothbrush' and 'paper towel'.”) and 
upon determining that the second commodity is included in the first list, control the display to update the displayed first list such that both the first and second commodities are distinguished from the other commodities included in the first list (Bednarek, see at least: [0167] discloses “deduplication engine 170 includes a 'confirm duplicate' functionality, that…prompts a user to confirm the addition or deletion of duplication list items.”).   

Regarding claim 5, Bednarek discloses the limitations of claim 1, as described above. Bednarek further discloses wherein the processor is further configured to: upon receipt of the second list, control the display to display both the first and second lists (Bednarek, see at least: [0085] discloses “the APP allows each user to view both their individual lists and the consolidated group lists of groups that they are members of.” [0085] discloses a display of a consolidated group list).  

Regarding claim 6, Bednarek discloses the limitations of claim 5, as described above. Bednarek further discloses wherein the processor is further configured to: upon receipt of the second list, control the display to display an amount of payment for the commodities included in each of the first and second lists (Bednarek, see at least: [0091] discloses “the system can run pricing engine to obtain and display the price of items on the list as well as a total price for all items on the list.”).  

Regarding claim 7, Bednarek discloses the limitations of claim 1, as described above. Bednarek further discloses a settlement apparatus configured to perform settlement for the registered commodities included in the first and second lists (Bednarek, see at least: [0196] discloses “payment engine is initiated…payment engine of the system retrieves user payment information from the user profile.” [0228] discloses “when a user buys an item they can pick the item off-the-shelf, scan it by scanning the bar code and the scanning app generates data to maintain an ongoing list record of purchases.” See also, Fig. 1, Fig. 2).  
Examiner note on claim interpretation: as described above, “the settlement apparatus” has been interpreted under 35 USC 112(f). Paragraph [0153] of Applicant’s published application states that “the processor 31 of the checkout apparatus 30 may only have a function of performing settlement.” Thus, the claimed “settlement apparatus” has been interpreted to correspond to the structure of the described processor. 

Regarding claim 8, Bednarek discloses the limitations of claim 7, as described above. Bednarek further discloses control the display to display a user interface through which an instruction to start the settlement is received (Bednarek, see at least: [0091] discloses “the system can run pricing engine to obtain and display the price of items on the list as well as a total price for all items on the list.”).  

Regarding claims 1-18, claims 11-18 are directed to a method. Claims 11-18 recite limitations that are parallel in nature to those addressed above for claims 1-8 which are directed towards a system. Claims 11-18 are therefore rejected for the same reasons as set forth above for claims 1-8, respectively.  

Regarding claim 20, claim 20 is directed to a mobile terminal. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a system. Claim 20 is therefore rejected for the same reasons as set forth above for claim 1.
It is noted that claim 20 additionally recites an input device. Bednarek further discloses the mobile device comprising an input device (Bednarek, see at least: Fig. 2, [0081]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0228044 A1 (hereinafter Bednarek) in view of US 2013/0211953 A1 (hereinafter Abraham).

Regarding claim 9, Bednarek discloses the limitations of claim 1, as described above. While Bednarek discloses mobile terminals and shopping carts, Bednarek does not explicitly disclose wherein the mobile terminals are each attached to a shopping cart.
However, Abraham teaches wherein the mobile terminals are each attached to a shopping cart (Abraham, see at least: [0019] discloses “personal shopping assistants (PSAs) fitted on the in-store physical shopping carts.” See also, [0024], [0025]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the mobile terminals are each attached to a shopping cart as taught by Abraham in the collaborative shopping system of Bednarek because it would have improved collaborative shopping by allowing shoppers to track what they are purchasing and more easily collaborate on shopping decisions and share shopping information with other shoppers (Abraham: [0018], [0020]).

Regarding claim 10, Bednarek discloses the limitations of claim 9, as described above. While Bednarek discloses mobile terminals and shopping carts, Bednarek does not explicitly disclose wherein the request includes a unique ID assigned to the shopping cart to which said another mobile terminal is attached.
However, Abraham teaches wherein the request includes a unique ID assigned to the shopping cart to which said another mobile terminal is attached (Abraham, see at least: [0030] discloses a SessionID for a collaborative shopping session).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the request includes a unique ID assigned to the shopping cart to which said another mobile terminal is attached as taught by Abraham in the collaborative shopping system of Bednarek because it would have improved collaborative shopping by allowing shoppers to track what they are purchasing and more easily collaborate on shopping decisions and share shopping information with other shoppers (Abraham: [0018], [0020]).

Regarding claim 19, claim 19 is directed to a method. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 9 which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 9.  

	
	
	



	
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0214564 A1 (hereinafter Argue) – Argue describes a system in which multiple users may add items to a virtual shopping cart
Best Grocery List Apps For Android (NPL) – describes multiple apps which allow users to share shopping lists with other users

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625